Citation Nr: 1003952	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-08 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Army from August 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
denied service connection for the cause of the Veteran's 
death.

The appellant requested a Decision Review Officer hearing in 
conjunction with her claim, and a hearing was scheduled for 
June 2007.  The appellant failed to appear for the hearing, 
and her request for a hearing is considered withdrawn.

This matter was before the Board in August 2009, at which 
time the appellant's claim was sent to the Veterans Health 
Administration (VHA) for a medical expert opinion as to 
whether the Veteran's in-service syphilis could have 
contributed to his heart condition that ultimately led to his 
demise.  A sufficient opinion was obtained in October 2009, 
and the appellant waived RO consideration of the new 
evidence.  Thus, the Board may proceed to the merits of the 
appellant's claim.


FINDINGS OF FACT

1.  The Veteran died in April 1984, and the death certificate 
lists the immediate cause of death as cardiac failure - 
shock, which was a consequence of congestive heart failure.

2. At the time of his death, the Veteran was not in receipt 
of service-connected compensation benefits.

3. The Veteran did not have any service-connected 
disabilities at the time of his death.

4. The cardiac failure, caused by congestive heart failure, 
which led to the Veteran's death, was not related to service.


CONCLUSION OF LAW

The criteria for a finding of entitlement to service 
connection for the cause of the Veteran's death are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  Under the applicable 
laws and regulations, VA must review the information and the 
evidence presented with a claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notably, the Veteran was not service-
connected for any condition at the time of his death.  
Through correspondence to the appellant in January 2006, she 
was informed of the evidence and information required to 
substantiate a claim for service connection for the cause of 
death.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007) (providing VCAA notice requirements for the related 
claim of entitlement to dependency and indemnity compensation 
benefits).  The appellant was not informed of the evidence 
necessary to substantiate a claim for service connection for 
the cause of death based on a condition not service-connected 
at the time of the Veteran's death.  The Board finds that 
there is no prejudicial error in this deficient notice, 
however, as the appellant demonstrated actual knowledge of 
what was required.  The appellant, through her 
representative, indicated actual knowledge of the criteria 
for service connection for the cause of death, and provided 
argument that the Veteran's heart condition was related to 
his documented but not service-connected in-service diagnosis 
of syphilis.  As such, she demonstrated full understanding of 
the requirements for proving her claim of service connection, 
and was not prejudiced by any deficiency in notice provided 
to her.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  Here, VA has obtained the Veteran's separation 
examination report.  Unfortunately, the Veteran's service 
treatment records (STRs) were lost in the 1973 fire at the 
National Personnel Records Center, and are not available.  VA 
has also obtained post-service VA treatment records.  The 
appellant requested a hearing in conjunction with her claim; 
a hearing was scheduled for June 2007, and the appellant was 
notified of the hearing, but she failed to appear for the 
hearing.  In August 2009, the appellant's claim was sent to 
the Veterans Health Administration for an expert opinion as 
to whether the Veteran's in-service diagnosis of syphilis 
contributed to his eventual heart problems that led to his 
death.  In subsequent correspondence with VA, the appellant 
has stated that she has no further evidence to submit.  
Neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.


Service Connection

According to VA law, when a Veteran dies from a service-
connected disability, VA shall pay dependency and indemnity 
compensation to such Veteran's surviving spouse.  38 U.S.C.A. 
§ 1310.

Service connection may be established on a direct basis for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain diseases may be presumed to have been 
incurred in service, if they become manifest to a degree of 
ten percent or more within the applicable presumptive period, 
and specific threshold requirements are met.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).  Further, 
a disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the Veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

The appellant argues that the Veteran's death was partially 
attributable to his in-service diagnosis of syphilis.  The 
Board notes that on the appellant's original claim for 
compensation, she stated that her husband "returned from 
Overseas with an enlarged heart because he contracted 
Rheumatic Fever while Overseas."

According to his October 1946 separation examination, the 
Veteran had been treated with penicillin for seven days in 
September 1945 for syphilis.  

In February 1951, five years after he separated from service, 
the Veteran was diagnosed with acute rheumatic fever with 
heart involvement.  He was provided inpatient treatment at 
the United States Naval Hospital in Beaufort, South Carolina, 
from February 8, 1951, to March 22, 1951.  During his 
treatment, examiners noted a possible pericardial rub, as 
well as heart murmurs.  Although he had abnormal EKGs while 
admitted to the hospital, his EKG returned to normal by the 
time he was discharged.  

An undated form (created sometime after October 1975 
according to the General Services Administration form 
information on the corner of the form) indicated that the 
Veteran had been "adequately Rx'd" for syphilis in 1945.

Diagnostic views of the Veteran's chest from 1979, 1980, and 
1983 showed a cardiac silhouette, abnormally enlarged with a 
left ventricular prominence.

The Veteran was provided a cardiac catheterization in 
February 1983.  The examiner noted that the Veteran had a 
history of rheumatic fever, and a "known aortic 
insufficiency since 1975."  The examiner also noted 
hypertension.  The Veteran had been "well" until October 
1982, at which time he began to report episodic weak spells 
with associated shortness of breath and palpitation.  
Physical examination was consistent with congestive hear 
failure, which was confirmed with X-rays.  The examiner 
observed that the Veteran had heart murmurs.  The report 
noted that a September 1982 echocardiogram showed a calcified 
aortic valve.  The examiner noted a history of syphilis from 
1945, which, according to the records, had been "adequately 
treated."  The examiner recommended aortic and mitral valve 
replacement.  

The Veteran passed away in April 1984.  His death certificate 
listed the immediate cause of death as "cardiac failure - 
shock," which was a consequence of longstanding congestive 
heart failure.

The August 2009 VHA specialist addressed the issue of whether 
"syphilis which was diagnosed and treated in 1945 
contribute[d] to [V]eteran's death?"  The specialist 
reviewed the Veteran's claims file, and noted that the 
Veteran had syphilis during service, had been diagnosed with 
rheumatic fever in 1951, was later diagnosed with aortic and 
mitral valve disease, and ultimately developed complicated 
heart failure due to heart disease.  The specialist opined 
that syphilis did not contribute to the Veteran's death.  In 
support of his conclusion, he noted that all references to 
syphilis in the Veteran's claims file indicate that the 
Veteran was treated for syphilis.  He presumed that the 
treatment was penicillin, as this was well-known at the time 
as an effective treatment for syphilis, and was widely 
available.  He found that it was extremely unlikely that the 
Veteran would develop late-stage complications of syphilis 
such as valve disease based on this treatment.  The 
specialist further noted that rheumatic fever, which the 
Veteran had after service in 1951, is "strongly associated 
with delayed damage to both the aortic and mitral valves."  
The specialist found that the Veteran's history provided an 
excellent explanation for the valve disease: rheumatic fever.  
He also found that the probability that treated syphilis 
contributed to the Veteran's valve disease is "extremely 
low."

Based on the evidence available, the Board must find that the 
cause of the Veteran's death should not be service-connected.  
His rheumatic fever occurred five years after service.  He 
did not develop a heart condition in service, or for many 
years after service, and there is no evidence linking the 
Veteran's heart condition to his service.  

Further, the one medical opinion addressing whether syphilis 
could have contributed to the Veteran's death, that being the 
August 2009 specialist's opinion, is adamantly clear that it 
did not. 

In support of the August 2009 specialist's opinion is the 
Veteran's separation examination, which noted that the 
Veteran was treated with penicillin for his syphilis, and 
that the treatment lasted seven days.  Further, all other 
references to syphilis in the file indicate that it was 
"adequately" treated while in service.  

Additionally, the Veteran's medical history provides, 
according to the August 2009 specialist, a clear explanation 
of the valve disease that ultimately caused the Veteran's 
cardiac failure, that being his post-service rheumatic fever.  

Finally, the Board notes that even the appellant herself 
noted on her original claim that the Veteran's heart trouble 
was due to his rheumatic fever.  

In short, there is no competent evidence suggesting that the 
Veteran's in-service syphilis contributed to his death many 
years after service.  As such, service connection for the 
cause of the Veteran's death cannot be granted.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


